PER CURIAM.
We relinquished jurisdiction to the trial court for the purpose of clarifying the agreement between the parties as to dispos-itiveness. See Martinez v. State, 420 So.2d 637 (Fla. 3d DCA 1982). The agreement has now been clarified to reflect that the defendant’s nolo contendere plea was entered with the understanding that the State would not further prosecute if both the defendant’s statement at the scene of the accident and his later statement at the sta-tionhouse were suppressed. Because it appears that the defendant was sufficiently alerted to the fact that the accident report phase of the investigation had ended when, after his arrest for manslaughter and vehicular homicide and after being given Miranda warnings, he gave the statement at the stationhouse, we conclude that his motion to suppress such statement was properly denied and affirm the judgments of conviction.
Affirmed.